     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     TINA L. NAICKER, CSBN 252766
 4   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 5   San Francisco, California 94105
 6   Telephone: (415) 268-5611
     Facsimile: (415) 744-0134
 7   E-Mail: Tina.Naicker@SSA.gov

 8   Attorneys for Defendant
 9                                 UNITED STATES DISTRICT COURT

10                                EASTERN DISTRICT OF CALIFORNIA

11                                       SACRAMENTO DIVISION

12
                                                          )   Case No.: 2:19-cv-00537-KJN
13   ROBERTO DIAZ,                                        )
                                                          )   JOINT STIPULATION FOR EXTENSION
14                   Plaintiff,                           )   OF TIME TO RESPOND TO
                                                          )   PLAINTIFF’S MOTION FOR SUMMARY
15        vs.                                             )   JUDGMENT AND ORDER
     ANDREW SAUL                                          )
16   Commissioner of Social Security,                     )
                                                          )
17                                                        )
                     Defendant.                           )
18                                                        )
19           IT IS HEREBY STIPULATED, by the parties, through their respective counsel of record,
20   that the time for Defendant to respond to Plaintiff’s Motion for Summary Judgment be extended
21   from December 13, 2019 to January 15, 2020. This is Defendant’s second request for

22   extension. Good cause exists to grant Defendant’s request for extension. Counsel was injured
23   during her vacation last week and needs some additional time to recover from her accident. In

24   addition, Counsel also has over 100+ active social security matters, which require two more

25   dispositive motions until mid-December, and two pending Ninth Circuit matters which require
26   multiple levels of review with due dates of December 20th and 23rd, 2019. Due to unanticipated

27   leave and heavy caseload, Counsel needs additional time to adequately review the transcript and
28   properly respond to Plaintiff’s Motion for Summary Judgment. The parties further stipulate that



     JS for Extension of Time and PO; 2:19-cv-00537-KJN                                      1
 1   the Court’s Scheduling Order shall be modified accordingly. Defendant makes this request in
 2   good faith with no intention to unduly delay the proceedings. Counsel apologizes for the belated
 3   request, but made her request as soon as reasonably practicable, as Counsel has been out of the
 4   office.
 5                                                    Respectfully submitted,
 6
     Dated: December 13, 2019                         /s/ Steven H. Berniker
 7
                                                      (*as authorized by email on December 13, 2019
 8                                                    STEVEN HARRIS BERNIKER
                                                      Attorney for Plaintiff
 9
10
     Dated: December 13, 2019                         MCGREGOR W. SCOTT
11
                                                      United States Attorney
12                                                    DEBORAH LEE STACHEL
                                                      Regional Chief Counsel, Region IX
13                                                    Social Security Administration
14
15                                            By      /s/ Tina L. Naicker
                                                      TINA L. NAICKER
16                                                    Special Assistant U.S. Attorney
                                                      Attorneys for Defendant
17
18
19                                                   ORDER
20   APPROVED AND SO ORDERED:
21
22   Dated: December 17, 2019
23
24
     diaz.537
25
26
27
28


     JS for Extension of Time and PO; 2:19-cv-00537-KJN                                       2
